Title: To James Madison from Charles Pinckney, 8 June 1804
From: Pinckney, Charles
To: Madison, James


Letter not found. 8 June 1804. Mentioned in Wagner’s dockets of undated copies of two letters sent by Pinckney to Pierre de Riel, marquis de Beurnonville, the French ambassador to Spain (DNA: RG 59, DD, Spain, vol. 6A). The enclosed letters (referred to in Pinckney to JM, 4 June 1804, and filed among its enclosures) requested French aid in persuading Cevallos to ratify the Spanish-American claims convention.
